IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

ANDRE GRIFFIN,                      NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D16-4709

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed August 24, 2017.

An appeal from the Circuit Court for Duval County.
Linda F. McCallum, Judge.

Andy Thomas, Public Defender, and A. Victoria Wiggins, Assistant Public
Defender, for Appellant.

Pamela Jo Bondi, Attorney General, and Jason W. Rodriguez, Assistant Attorney
General, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, OSTERHAUS, and KELSEY, JJ., CONCUR.